Citation Nr: 0931632	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1941 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The Veteran was scheduled to present testimony at a video 
conference hearing before a Veterans Law Judge in July 2009.  
However, the Veteran failed to report to the hearing.  As the 
record does not contain a request to reschedule the hearing, 
the Board deems the Veteran's request for such a hearing to 
be withdrawn.  See 38 C.F.R. § 20.702 (2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss is no worse than Level V hearing 
loss in the right ear and Level IV hearing loss in the left 
ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the ROIC).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in an October 2006 letter, issued prior to the 
decision on appeal, the ROIC provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity, and 
additional disablement caused by his disability.  The letter 
also notified the Veteran of how VA determines disability 
ratings and effective dates.  A May 2008 letter informed the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
symptoms have on his employment and daily life, and provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
May 2008 letter also provided relevant rating criteria for 
evaluating his hearing loss disability.  The case was 
thereafter readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records, and VA examination 
reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding his claim.  
Moreover, he described his symptomatology and its impact on 
his functioning to VA examiners.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher 
disability rating for hearing loss.  In an October 2003 
rating decision, the ROIC granted service connection for 
hearing loss and assigned a 0 percent rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, effective June 12, 2002.  It 
was noted that the Veteran's hearing loss was incurred during 
his military service.  The Veteran filed his current 
increased rating claim in September 2006.  In the February 
2007 rating decision, the ROIC granted a 10 percent rating 
for hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 
6100, effective September 15, 2006.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2008).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86 (2008).  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

On a VA authorized audiological evaluation in December 2006, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
50
55
80
55
LEFT
30
45
65
90
58

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 76 percent in the left ear.

In addition to conducting the aforementioned audiological 
tests, the December 2006 VA examiner also described the 
functional impairment resulting from the Veteran's hearing 
loss, to include the Veteran's decreased ability to 
comprehend or discriminate conversation, especially in the 
presence of background noise.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

A January 2008 VA treatment record noted that the Veteran's 
hearing sensitivity was unchanged from the previous 
examination in 2006.

The Veteran was scheduled to undergo another VA audiological 
examination in March 2008.  As evidenced by documentation in 
the claims file, the examination was cancelled because, 
according to the Veteran's son, the Veteran was hospitalized 
in March 2008 at a private hospital due to a stroke.  The 
Veteran's son indicated that he did not know how long the 
Veteran would be in the hospital, and he was advised to call 
the ROIC as soon as he had an idea of when the Veteran would 
be discharged.

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, and when that examination was required to establish 
entitlement to the benefit sought, the claim will be denied.  
38 C.F.R. § 3.655(b) (2008).  Under 38 C.F.R. § 3.655(a), 
examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, and death of an 
immediate family member.  The Veteran was notified of the 
provisions of 38 C.F.R. § 3.655 in a March 2008 letter from 
VA.

As the evidence reflects that the Veteran was hospitalized, 
good cause for cancelling the examination exists.  Since that 
time, however, the Veteran has not provided any indication 
that he would be able to report for an examination if one 
were rescheduled.  Thus, the Board will consider the claim 
based on the evidence of record.

Applying the findings from the December 2006 VA examination 
to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V 
hearing loss in the right ear and Level IV hearing loss in 
the left ear.  Where hearing loss is at Level V in one ear 
and Level IV in the other, a 10 percent rating is assigned 
under Table VII.  38 C.F.R. § 4.85 (2008).  Moreover, the 
findings do not reflect an exceptional pattern of hearing 
pursuant to 38 C.F.R. § 4.86.  Thus, the competent medical 
evidence of record fails to demonstrate that a rating higher 
than 10 percent is warranted for the Veteran's service-
connected hearing loss.  Accordingly, the Board finds that 
the currently assigned 10 percent evaluation is appropriate 
for the entire period of the current claim.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board sympathizes with the Veteran's complaints regarding 
the impact of his hearing loss on his daily life, but as 
noted above, the assignment of disability ratings for hearing 
impairment is derived from a mechanical formula based on 
levels of puretone threshold average and speech 
discrimination.

The Board has also considered whether the Veteran's hearing 
loss disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptomatology than is shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


